Citation Nr: 0820538	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-20 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for the post-traumatic stress disorder (PTSD) 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to 
October 1968, including service in Vietnam.  This case comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida that, in 
part, granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent evaluation for that 
disability.  The appellant is appealing the initial rating 
that was assigned to the psychiatric disability after service 
connection was granted.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999) is for application.


FINDINGS OF FACT

1.  In April 2008, prior to the promulgation of a decision in 
the appeal, the appellant withdrew his appeal as to the issue 
of entitlement to service connection for bilateral hearing 
loss.

2.  In April 2008, prior to the promulgation of a decision in 
the appeal, the appellant withdrew his appeal as to the issue 
of entitlement to service connection for tinnitus.

3.  The appellant has not received any mental health 
treatment for his service-connected PTSD; his PTSD is 
manifested by such symptoms as social isolation, past 
suicidal ideation, irritability, anger, poor impulse control, 
depression, hypervigilance, nightmares, insomnia, decreased 
concentration, and a GAF score of 60.

4.  The competent medical evidence does not show that the 
veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
Substantive Appeals on the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for an initial evaluation in excess of 30 
percent are not met for the appellant's PTSD disability.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 Diagnostic Code 9411 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

The veteran perfected an appeal of a January 2007 rating 
decision of the St. Petersburg RO that denied service 
connection for bilateral hearing loss, and tinnitus.  

In April 2008, the appellant submitted a VA Form 21-4138 in 
which he withdrew his appeals for his claims of entitlement 
to service connection for bilateral hearing loss, and 
tinnitus.  

The appellant has withdrawn his appeals as to the claims of 
entitlement to service connection for bilateral hearing loss, 
and tinnitus.  Hence, there remain no allegations of errors 
of fact or law as to these two particular issues for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of either one of these 
claims and each claim is dismissed.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007).

Turning to the appellant's increased rating claim for PTSD, 
as provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  For claims, such as in the instant case, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The appellant's increased rating claim arises from his 
disagreement with the assignment of a 30 percent initial 
evaluation for the PTSD disability following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for the 
PTSD initial rating claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c), (d).  Here, VA obtained and reviewed the 
appellant's service medical treatment records and his service 
personnel records.  The appellant was afforded a VA 
psychological examination.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information concerning ratings and 
effective dates in a letter sent in May 2007.

All relevant facts with respect to the PTSD claim addressed 
in the decision below have been properly developed.  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The appellant submitted a claim for service connection for 
PTSD in April 2007; he has reported experiencing such 
symptoms as anger, social isolation, a lack of emotional 
intimacy, intrusive memories and past suicidal thoughts.  He 
contends that these symptoms have left him unable to work in 
more than an intermittent and/or part-time fashion.

The appellant underwent a VA psychological evaluation in 
August 2007; the examiner reviewed the claims file and noted 
that the appellant had not had any psychiatric 
hospitalizations and that he was not receiving any current 
treatment for a mental disorder.  The appellant reported 
being depressed, but he denied anhedonia.  He was neatly 
groomed and appropriately dressed.  The appellant complained 
of physiological reactivity on exposure to internal or 
eternal cues related to combat, feelings of detachment, 
avoidance of stimuli, sleep difficulties, irritability, 
outbursts of anger, difficulty concentrating, hypervigilance 
and startle response.  He also reported daily intrusive 
memories of Vietnam, nightmares, a restricted range of affect 
and a sense of a foreshortened future.  On mental status 
examination, the appellant's speech was spontaneous and 
coherent.  He was oriented to person, time and place.  His 
thought process was unremarkable, as was his thought content.  
He did not have any delusions.  He was able to understand the 
outcomes of behavior.  The appellant denied homicidal 
thoughts, but admitted to suicidal thoughts in the past.  He 
denied obsessive behavior and panic attacks.  The examiner 
indicated that the appellant's impulse control was poor.  The 
appellant's memory was normal.  The examiner rendered a 
diagnosis of PTSD, chronic and assigned a GAF score of 60 for 
the appellant's current functioning on Axis V.  

The examiner stated that the appellant did not have total 
occupational and social impairment due to his PTSD and that 
the appellant did not have reduced reliability and 
productivity due to his PTSD symptoms.  The examiner noted 
that the appellant had occasional decreases in work 
efficiency and that there were intermittent periods of 
inability to perform occupational tasks due to PTSD signs and 
symptoms along with an isolative lifestyle.  However, the 
examiner also stated that the appellant had generally 
satisfactory functioning, including routine behavior, self-
care and normal conversation.  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  

The DSM-IV describes a GAF score of 51 to 60 as reflecting a 
moderate level of impairment, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning, 
e.g., having few friends or having conflicts with peers or 
co-workers.  See 38 C.F.R. § 4.130.  See also, Cathell v. 
Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), wherein the Court stated that a "GAF 
of 50 is defined as ['][s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Since the grant of service connection, the appellant's GAF 
score has been a 60.  

On review, the Board finds that the evidence of record 
indicates that the appellant's PTSD signs and symptoms do not 
more closely approximate the criteria for a 50 percent 
rating.  For example, the appellant experiences nightmares, 
depression and an isolative lifestyle and he has irritable 
outbursts.  However, there is no current homicidal or 
suicidal ideation and the appellant is able to work.  The 
appellant's memory is normal and he does not experience panic 
attacks.  In addition, the appellant's GAF score in August 
2007 was 60.  The appellant's symptomatology does not reflect 
any current suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  The evidence of record reveals no impairment of the 
thought process or communication.  The appellant has not 
exhibited any inappropriate behavior, and has been able to 
maintain his personal hygiene and other activities of daily 
living.  He has never been noted to be other than alert and 
oriented.  While he has had some difficulty in adapting to 
stressful circumstances and problems maintaining effective 
relationships, the Board finds that an initial evaluation in 
excess of 30 percent is not warranted.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
service-connected PTSD disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The appellant has indicated that he should be rated as more 
than 30 percent disabled for his PTSD due to his 
symptomatology.  The veteran is competent to describe his 
psychiatric symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  However, the 
appellant, as a layperson, is not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
Competent medical evidence is required.  The August 2007 VA 
PTSD examination report indicates a GAF value of 60, which 
shows moderate symptoms and moderate difficulty in social and 
occupational functioning due to PTSD.  The clinical 
assessments of record are considered persuasive as to the 
appellant's degree of impairment due to PTSD since they 
consider the overall industrial impairment due to his 
psychiatric illness.

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 30 
percent for disability due to PTSD is not warranted, as the 
medical evidence discussed above does not show that there is 
reduced reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory; or impairment of judgment or abstract thinking. 

The findings set forth above most closely approximate those 
necessary for the 30 percent evaluation.  The findings needed 
for the next higher evaluation are not currently 
demonstrated.  Since the preponderance of the evidence is 
against an allowance of an evaluation in excess of 30 percent 
for PTSD under the schedular criteria, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).
The Board also finds no evidence that the appellant's 
service-connected PTSD disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for the appellant's PTSD disability, 
but the required manifestations have not been shown in this 
case.  The Board further finds that no evidence has been 
presented suggesting an exceptional disability picture in 
this case.  The appellant has not required any psychiatric 
hospitalization for his service-connected PTSD disability.  
In fact, he has not required or received any mental health 
treatment at all.  Furthermore, he has not demonstrated 
marked interference with employment due to his psychiatric 
disability.  

There is no objective evidence of any symptoms due to the 
service-connected PTSD disability that are not contemplated 
by the pertinent rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  As reflected in the decision 
above, the Board did not find variation in the appellant's 
psychiatric symptomatology or clinical findings that warrant 
the assignment of any staged ratings for the PTSD disability.
In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's claim for an initial rating in excess of 30 
percent for his PTSD disability, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

The appeals for the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus are 
dismissed.

An initial evaluation in excess of 30 percent for the PTSD 
disability is denied.



____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


